Citation Nr: 1619336	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-37 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable disability rating for hypertension.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the case now resides with the RO in Detroit, Michigan.

In April 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge who is no longer employed with the Board.  In August 2015, the Veteran testified before the undersigned Veterans Law Judge in support of his claims.  Transcripts of both proceedings are in the record. 

This case was last before the Board in October 2015, at which time it was remanded for additional development.  Among the issues on appeal was entitlement to service connection for hypertension.  In a December 2015 rating decision, the Appeals Management Center (AMC) granted service connection and assigned an initial noncompensable disability rating for hypertension.  Accordingly, the Veteran's service connection claim has been resolved in full and the issue of entitlement to service connection for hypertension is therefore no longer before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claims.

The Veteran contends that he developed bilateral hearing loss as a result of acoustic trauma during active duty service.  While he worked in jobs after his military service that exposed him to loud noises - notably in a paper mill and as a truck driver - the Veteran testified at his August 2015 Board hearing that he wore hearing protection. 

The Veteran underwent a VA examination in July 2013, at which time the examiner diagnosed the Veteran with bilateral sensorineural hearing loss and opined that it was less than likely that the Veteran's hearing loss was the result of his military service.  

In October 2015, the Board remanded the Veteran's claim in order to obtain an addendum opinion on the etiology of the Veteran's hearing loss.  The July 2013 VA examiner's opinion initially based its rationale on the inaccurate factual premise that the Veteran had hearing "well within normal limits" at entrance without converting the audiometric results from the Veteran's June 1964 entrance examination and December 1965 Report of Medical Examination from American Standards Association (ASA) units to units that have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI), which is the current unit of measurement for assessing hearing loss.

In a December 2015 addendum opinion, the VA examiner concluded that even after converting the Veteran's audiometric results to ISO-ANSI standards, there was no significant threshold shift noted in either ear.  The VA examiner stated that while the Veteran was exposed to in-service noise, during his time in service there was no threshold shift seen from induction to separation.  Further, post-service records showed the Veteran continued to be exposed to noise for 36 years both in a paper factory and trucking environment.  Due to the lack of threshold shift while in service and the continued noise exposure for 36 years post service, it was less likely than not that the Veteran's current hearing loss was a result of noise exposure while in service.  

In a March 2016 brief in support of his claim, the Veteran's representative argued that the December 2015 VA examiner's opinion was inadequate.  The negative opinion was based, at least in part, on the fact that the Veteran had post-service noise exposure.  However, the VA examiner did not mention the Veteran's lay statements that he was afforded hearing protection in his post-service jobs.  The Veteran's representative argued that since this factual detail is relevant to the VA examiner's rationale, its omission was material and renders the opinion inadequate.

A medical opinion based on incomplete facts is not competent medical evidence, and accordingly, a remand is required to obtain a new VA examination and opinion on the etiology of the Veteran's hearing loss that considers all the pertinent evidence of record.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In a December 2015 rating decision, the Veteran was granted an initial noncompensable disability rating for hypertension.  The Veteran filed a Notice of Disagreement dated that same month maintaining he was entitled to an initial compensable evaluation.  A Statement of the Case must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dated from October 2015 to the present.

2.  Then obtain an addendum medical opinion on the nature and likely etiology of the Veteran's diagnosed bilateral hearing loss.  The claims folder and copies of all pertinent records should be provided to the examiner for review in its entirety.  If the examiner determines that an opinion cannot be provided without an examination, an examination should be scheduled.  

Following a review of the relevant evidence, the examiner should address the following question:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed hearing loss is etiologically related to any incident of the Veteran's active military service, to include the Veteran's reports of in-service noise exposure due to acoustic trauma?

The examiner should address the Veteran's reports of in-service noise exposure and take into account audiometric test results from June 1964 and December 1965 as converted from ASA units to ISO units when comparing those test results to the audiometric test results at the Veteran's March 1968 separation examination.  In discussing the Veteran's post-service noise exposure, the examiner should also address all relevant lay assertions made by the Veteran, notably, that he was provided proper hearing protection at his jobs following service.

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Issue a Statement of the Case for the issue of an initial increased rating for hypertension.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

4.  Then re-adjudicate the Veteran's hearing loss claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




